DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 62/834,639 filed on April 16, 2019 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 and 
July 13, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12, 13, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogner et al. [U.S. Patent Publication 2005/0099294]
With regard to claim 1, Bogner et al. meets the limitations of:
a system for detecting incontinence of a subject, comprising: an electronic textile sensing device arranged in an ambient environment of the subject comprising an incontinence detection sensor and a pressure detection sensor [an absorbent pad, sleeping garment, or bed pad having sensors sewn into the textile where said pad has an incontinence detection sensor, in the form of a wet cell battery, and a pressure detection sensor (paragraphs 0025, 0038, and 0045)]
wherein the sensing device is configured to detect at least one incontinence-related parameter and at least one subject-specific parameter [a wet cell battery used for an incontinence event and the use of a monitored person’s heartbeat or fingerprint for use as identification purposes (paragraphs 0025 and 0042)]
a processor connectively coupled to the electronic textile sensing device, wherein the processor is configured to process the at least one incontinence-related parameter and the at least one subject-specific parameter [a semiconductor timer used for measuring the degree of wetness (paragraph 0028)]
comprising identifying the subject based on at least one of: the at least one incontinence-related parameter and the at least one subject-specific parameter [a recognition system that confirms nurse is treating the correct patient where the patient is recognized by his/her fingerprint or heartbeat (paragraph 0042)]
determining an incontinence event based on the at least one incontinence-related parameter [an absorbent pad, sleeping garment, or bed pad having sensors sewn into the textile where said pad has an incontinence detection sensor, in the form of a wet cell battery, and a pressure detection sensor (paragraphs 0025, 0038, and 0045)]
associating the incontinence event with the identified subject based on at least one of: the at least one incontinence-related parameter and the at least one subject- specific parameter [a recognition system that confirms nurse is treating the correct patient where the patient is recognized by his/her fingerprint or heartbeat (paragraph 0042) and an absorbent pad, sleeping garment, or bed pad having sensors sewn into the textile where said pad has an incontinence detection sensor, in the form of a wet cell battery, and a pressure detection sensor (paragraphs 0025, 0038, and 0045)]
generating an alert signal indicating the incontinence event and the identified subject [an annunciator used for alerting a caregiver that a particular condition has been detected (paragraph 0039)]

With regard to claim 2, Bogner et al. meets the limitations of:
the incontinence detection sensor comprises at least one of: a temperature sensor, a humidity sensor or a skin conductance sensor [the monitoring of a temperature of a person’s body via the use of sensors (paragraph 0045)]

With regard to claim 10, please refer to the rejection for claim 2 as the citation meets the limitation of the present claim.

With regard to claim 12, please refer to the rejection for claim 1 as the citations meets the limitation of the present claim.

	With regard to claim 13, please refer to the rejection for claim 1 as the citation meets the limitation of the present claim.

With regard to claim 14, please refer to the rejection for claim 1 as the citation meets the limitation of the present claim.

With regard to claim 16, please refer to the rejection for claim 2 as the citation meets the limitation of the present claim.

With regard to claim 20, please refer to the rejection for claim 1 as the citation meets the limitation of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 7, 8, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. [U.S. Patent Publication 2005/0099294] in view of Meger et al. [U.S. Patent Publication 2018/0220897]

With regard to claim 3, Bogner et al. fails to disclose of the processor is configured to identify the subject by: storing a subject profile comprising subject-specific data of each incontinent individual, comparing the detected subject-specific parameter with corresponding subject- specific data, and identifying the subject when the detected subject-specific parameter is paired with one of the subject-specific data.  In the field of health monitoring systems, Meger et al. teaches:
the processor is configured to identify the subject by: storing a subject profile comprising subject-specific data of each incontinent individual, comparing the detected subject-specific parameter with corresponding subject- specific data, and identifying the subject when the detected subject-specific parameter is paired with one of the subject-specific data [a patient identification module used for identifying biological parameters or motion patterns in order to identify a monitored patient (paragraph 0311)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Bogner et al. and Meger et al. to create an incontinence monitoring system where said system uses biological or movement patterns to identify a monitored patient wherein the motivation to combine is to monitor and detect incontinence events (Bogner et al., paragraph 0002).

	With regard to claim 4, Bogner et al. meets the limitation of:
the subject-specific data comprises at least one of a pressure data or temperature data [the monitoring of a temperature of a person’s body via the use of sensors (paragraph 0045)]

With regard to claim 7, Bogner et al. fails to disclose of the subject-specific data comprises experimental pressure data collected from different individuals at different postures.  In the field of health monitoring systems, Meger et al. teaches:
the subject-specific data comprises experimental pressure data collected from different individuals at different postures [the determination of a person’s posture according to an accelerometer’s detected position (paragraph 0096)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Bogner et al. and Meger et al. to create an incontinence monitoring system where said system uses an accelerometer to determine the position of a monitored patient when an incontinence event occurs in order to correlate the event with the position of the patient wherein the motivation to combine is to monitor and detect incontinence events (Bogner et al., paragraph 0002).

	With regard to claim 8, Bogner et al. fails to disclose of the subject-specific data comprises pressure measurements mapped to actual physical build measurements using a regression model.  In the field of monitoring systems, Meger et al. teaches:
the subject-specific data comprises pressure measurements mapped to actual physical build measurements using a regression model [a learning mode for a patient identification module where the module learns a pattern for a monitored patient in order to identify the patient according to his/her respiratory pattern, heart rate pattern, and/or motion pattern (paragraph 0311)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Bogner et al. and Meger et al. to create an incontinence monitoring system where said system uses pattern recognition in order to correlate the incontinence event with the observed pattern of the monitored patient wherein the motivation to combine is to monitor and detect incontinence events (Bogner et al., paragraph 0002).

	 With regard to claim 11, please refer to the rejection for claim 7 as the citation meets the limitation of the present claim.

	 With regard to claim 15, please refer to the rejection for claim 3 as the citation meets the limitation of the present claim.

With regard to claim 19, please refer to the rejection for claim 1 as the citation meets the limitation of the present claim.

Claims 5, 6, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. [U.S. Patent Publication 2005/0099294] in view of Li [U.S. Patent 9,649,230]

With regard to claim 5, Bogner et al. fails to disclose of the processor is configured to determine the incontinence event by: comparing the detected incontinence-related parameter with a threshold and determining the incontinence event when the detected incontinence-related parameter goes beyond the threshold.  In the field of monitoring systems, Li teaches:
the processor is configured to determine the incontinence event by: comparing the detected incontinence-related parameter with a threshold and determining the incontinence event when the detected incontinence-related parameter goes beyond the threshold [a processor used to adjust power levels based upon the amount of detected incontinence (column 6, lines 65-67 as well as column 7, lines 1-3)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Bogner et al. and Li to create an incontinence monitoring system where said system monitors the power as a correlation to the amount of incontinence detected wherein the motivation to combine is to monitor and detect incontinence events (Bogner et al., paragraph 0002).

With regard to claim 6, Bogner et al. fails to disclose of the processor is configured to determine the incontinence event by analyzing a skin conductance parameter.  In the field of monitoring systems, Li teaches:
determine the incontinence event by analyzing a skin conductance parameter [the monitoring of skin conductance when an incontinence event occurs (column 10, lines 22-24)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Bogner et al. and Li to create an incontinence monitoring system where said system monitors the conductance of a monitored person’s skin as a correlation to incontinence wherein the motivation to combine is to monitor and detect incontinence events (Bogner et al., paragraph 0002).

	With regard to claim 9, please refer to the rejection for claim 6 as the citation meets the limitation of the present claim.


With regard to claim 17, please refer to the rejection for claim 5 as the citation meets the limitation of the present claim.

With regard to claim 18, please refer to the rejection for claim 6 as the citation meets the limitation of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2020/0093411 to Stevens et al. discloses monitoring devices, systems, and methods for detecting wetness in a garment.
U.S. Patent Publication 2019/0336065 to Ricciardi et al. discloses a method and computer program for monitoring incontinence.
U.S. Patent Publication 2019/0287678 to Stevens et al. discloses a monitoring device, system, and method for incontinence sensor pad along with a transmitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689